Citation Nr: 1110647	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-21 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to waiver of recovery of overpayment of VA disability compensation benefits in the amount of $5,695.00.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The Veteran served on active duty from November 1982 to December 1996.  He also had 5 years and 11 months prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Committee on Waivers and Compromises denying a waiver of the Veteran's debt in the amount of $5,695.00.   

The Veteran withdrew his request for a personal hearing before the Board in April 2010.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.702(e).



FINDINGS OF FACT

1.   In July 2006, the Veteran was notified that his VA disability compensation benefits were being reduced effective on April 1, 1999, based on removal of his spouse from his award as a dependent.  This action created an overpayment in the amount of $5,695.00.

2.  The Veteran was at fault in the creation of the indebtedness at issue, but he was not guilty of bad faith, misrepresentation or fraud in the debt's creation.

3.  The recouping of the $5,695.00 in overpaid benefits would not deprive the Veteran of basic necessities.

4.  The recovery of the overpayment at issue would not defeat the purpose for which they were awarded as the benefits were intended to provide disability compensation for the Veteran and his dependents in that he continued to receive compensation based his having a spouse when they were actually divorced.  

5.  The failure to make restitution would result in unfair gain to the Veteran.

6.  The Veteran did not relinquish a valuable right or incur a legal obligation in reliance on the VA disability compensation overpayment.



CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation benefits in the amount of $5,695.00, would not be against equity and good conscience.  38 U.S.C.A.§ 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.4 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

In Barger v. Principi, 16 Vet. App. 132 (2002) it was held that the duties specified in the VCAA are not applicable to requests for a waiver of recovery of an overpayment.   Therefore, the Board will proceed with consideration of the Veteran's appeal without a discussion of that law.  


Factual Background

In a March 1997 rating decision, the Veteran was awarded VA compensation benefits for a disability manifested by a disc bulge of L5-S1, cervical spondylosis, right medial epicondylitis, hairline fracture of the left styloid process, and the residuals of bilateral ankle sprains.  His monthly rate was for a Veteran with a dependent spouse.  The Veteran's dependents information was incomplete and before any additional benefits were paid for dependent children, birth certificates were requested.  

The Veteran was additionally notified that they withheld benefits for his military retired pay as the law did not allow him to receive full payment of both military pay and VA compensation.  

The Veteran submitted the necessary dependent information in July 1997.  In August 1997, the Veteran was notified that he was receiving benefits for himself, as well as his wife and children.  He was informed to tell VA immediately if there was any change in the number or status of his dependents.  

In January 1998, the Veteran provided additional information regarding his spouse's social security and date of birth.  

In July 1999, the Veteran filed claims for increase ratings for his neck and back conditions.  The medical records attached showed that the Veteran reported "n/a" on the name of spouse in the confidential patient information.  There was no additional information provided. 

In December 1999, the Veteran was notified that his VA benefits had increased.  He was told to inform VA immediately if there was a change in his marital status.

In June 2000, the Veteran was notified that his benefits had again been increased.  He was further informed that he was receiving additional benefits for his spouse and children.  He was again notified to inform VA about any change in the number or status of his dependents.

The RO made a decision on the Veteran's claim for increase in September 2002.  He was notified that there was a grant of increase in disability compensation and withholding for military retired pay.  He was notified that his payment included an additional amount for his spouse and child/children.  The letter indicated "[l]et us know right away if there [was] any change in the status of your dependents."

In April 2005, the RO mailed the Veteran a letter indicating that this service-connected disability included an additional amount for his spouse and child/children.  He was informed that it was his responsibility to inform VA if there any changes in his number of dependents.

The Veteran submitted a Status of Dependents Questionnaire in May 2005, which indicated that he was no longer married. 

In March 2006, the Veteran was notified that the RO had received his questionnaire indicating that he was no longer married.  The RO indicated that they were proposing to remove his spouse effective beginning on February 9, 1998, the last known date that the two were married for VA purposes.  The Veteran was asked to submit a copy of his divorce decree.  He was further informed that this adjustment would result in an overpayment of benefits which had been paid to him. 

The Veteran submitted only one page of a Final Judgment of Dissolution of Marriage in May 2006.  The date the divorce became final was not established.
The Board notes the Court's date stamp was March 11, 1999, the date of filing of the Final Judgment.  

In May 2006, the Veteran requested a waiver of the debt due to undue financial hardship; however, he had not been informed of the debt at this juncture. 

In July 2006, the RO made a decision on the claim for dependents received in May 2005.  The Veteran's spouse was removed effective on March 11, 1999, the date stamp on the filing of the document.  He was again asked to send the divorce decree with the final date for dissolution for his marriage, which to date, he has not done.  The Veteran's spouse was removed as a dependent as of April 1, 1999.  

The Veteran filed a request for waiver in April 2007.   He indicated that he had informed VA of his divorce. 

The Veteran's request for waiver was denied in April 2007 and June 2007.  The Committee on Waiver and Compromise found that there was no evidence of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of the indebtedness, but that collection of the overpayment would not be against equity and good conscience.    

Notably, the Committee found that the RO was not notified of the Veteran's divorce, i.e. there was no record of the Veteran having submitted a divorce decree.  The overpayment was created when the Veteran was in receipt of both military retired pay and service connected disability compensation with additional amounts included for his spouse.  

The Committee found that the Veteran was at fault in the creation of the debt and since no Financial Status Report had been submitted as requested, there was no evidence that collection of the debt would cause undue financial hardship or defeat the purpose of the VA compensation benefit he received. 

The Veteran filed a Financial Status Report.   He indicated that he was receiving a total monthly income of $4,692.00.  He reported total monthly expenses of $5,311.00 for the following: $2,526.00, for rent or mortgage payment; $400.00, for food; $785.00, utilities; and $1,600.00, on installment contracts or other debts.  He reported a monthly deficit of $619.00, after expenses.

Under assets, the Veteran reported: $5,600.00, for cash in the bank; $5,000.00, resale value of his automobiles; $500.00, resale for his boat; $39,421.00, in stocks and other bonds.  His total assets were $76,000.00.  He indicated that his installment contracts and other debts totaled $38,500.00 for his residential loan, hospital bills, and electronics.  He was not past due on his mortgage or electronics.  He owed $950.00 in past due hospital bills.  His monthly amount due was $220.93, for all three.


Analysis

Initially, the Board notes that the amount of overpayment in question is $5,695.00.  The Veteran has not disputed the amount of the debt in question or raised a question about the propriety of creation of the overpayment.  See 38 C.F.R. § 1.911(c)(1).  The Veteran essentially argues that he is entitled to a full waiver of recovery of the overpayment at issue based on undue financial hardship.

Waiver of repayment of indebtedness is statutorily precluded if there is any indication of fraud, misrepresentation of a material fact, or bad faith on the part of the person having an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  Pursuant to 38 C.F.R. § 3.901(a), fraud has been defined as:

"[a]n act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists, in agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits ..." 

Misrepresentation of a material fact must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).  Bad faith has been defined as:

"generally describ[ing] unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."

38 C.F.R. § 1.965(b)(2).

The Committee on Waivers and Compromises determined that no fraud, misrepresentation, or bad faith was involved in this case, and the Board agrees.  

The Veteran argues that he informed VA that he was divorced in November 1999.  There is no evidence of communication from the Veteran to the RO regarding his divorce, including a copy of a divorce decree or final dissolution.  

Moreover, in various award letters from the RO dated after 1999 he was informed that he was receiving additional benefits for his dependent spouse and was he was instructed to notify the RO immediately if he had a change in dependent status. (Emphasis added.)

If there is no indication of fraud, misrepresentation, or bad faith, as in this case, recovery of overpayment of benefits is prohibited if the Secretary determines that recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  

The recovery of an overpayment shall be waived if it is determined that recovery of the indebtedness would be against equity and good conscience.  38 C.F.R. § 1.963(a). 

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  The regulations set forth six non-exclusive elements that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  Id.  Each of the six elements must be addressed. 

The first element is "fault of the debtor," defined as "[w]here actions of the debtor contribute to creation of the debt."  38 C.F.R. § 1.965(a)(1).  In this case, the debt at issue was created when the Veteran failed to properly inform the RO of his divorce.  

Even if he had informed VA in November 1999 that he was divorced (though there is no record of such), the Veteran was at fault for accepting additional VA benefits that were awarded based on having a dependent spouse as notified in December 1999 (only a month after purportedly informing VA of his divorce), 2000, 2002, and 2005. 

These letters from the RO specifically informed the Veteran that he was to notify VA immediately if there was any change in the number of his dependents or status.  In addition, he was advised that failure to notify VA of change in dependent status  would result in the creation of an overpayment.  

In light of the Veteran's failure to notify the RO of his divorce and continued acceptance of additional benefits for his spouse, he is at fault in creating the overpayment.   

The next element concerns "balancing of faults."  38 C.F.R. § 1.965(a)(2).  This requires weighing the fault of the debtor against the fault of VA.  The RO duly notified the Veteran to report any change in dependent status.  The Veteran did not report his  divorce in 1999.  Moreover, he did not attempt to stop the receipt of additional compensation received for his spouse after 1999, when he was clearly informed that he was receiving such amounts.  Thus, the Veteran is responsible for repayment of the overpayment.

The third element to be address is "undue hardship."  The standard is "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. 
§ 1.965(a)(3).  

As discussed, the Veteran submitted a Financial Status Report in connection with his waiver request.  The most recent evidence of record shows monthly income in the amount of $4,692.00.  The Veteran has not contended otherwise, and thus, the Board accepts this amount as accurate.  

The Veteran claims that collection of the $5,695.00 overpayment would cause him undue hardship if collected due to a deficiency of $619.00 ($5,311.00 debt minus $4,692.00 income)  per month after expenses.  He indicated that he could afford no amount per month for recoupment; however, the Veteran previously requested in VA Form 21-4138 dated in May 2007 that $95.00, be deducted until the matter was resolved.  

The Board notes the Veteran had indicated that he was told that paperwork had been submitted to withhold $95.00,  per month until the matter of indebtedness had been resolved, but that currently $150.00, per month was being deducted.  He asked that the minimum amount ($95.00) be deducted until the matter was resolved in order for him "to meet [his] current financial obligations."  

The Board finds no evidence of record to suggest that the RO has proposed withholding all compensation until the debt is satisfied.  When the Board looks at the list of monthly expenses submitted by the Veteran, his income is more than sufficient to provide for his basic necessities.  The Board also notes that the Veteran has assets valued at $76,000.00.  

The Board has additionally looked at the Veteran's monthly payments on installment contracts and other debt and notes that the only amount past due is $950.00, for hospital bills.  He is not behind on residential and electronics loans.  

The Board would note that there appears to be a discrepancy in the monthly amount of installment contracts.  The Veteran indicated that he paid $1,600.00, per month on installment contracts under expenses, yet in the specific listing of these amounts, he shows only $220.93, per month due on three installment contracts or other debts.    

As the overpayment of VA disability compensation benefits is a valid debt to the government, there is no reason that the Veteran should not accord VA the same consideration that he accords his private creditors.  

After careful analysis of the Veteran's financial status, it is the Board's opinion that payment of the outstanding indebtedness in reasonable monthly installments would not prevent the Veteran from providing himself the basic necessities of life.

The fourth element concerns whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  38 C.F.R. § 1.965(a)(4).  The Board finds that recovery of the debt would not nullify the objective for which benefits are intended, as disability benefits are intended to provide payment for injury or disease incurred while in active service.  38 C.F.R. § 3.4.  

The Board notes the Veteran additionally receives retired military pay.  The disability benefits were intended to provide compensation for the Veteran's service-connected disabilities, as well as additional amounts for his spouse and children.  The Veteran continued to receive payment for a dependent spouse for approximately six years after they were divorced.   The recovery of additional disability benefits for a dependent spouse, to which he was not entitled, would not defeat the purpose for which they were awarded.

The fifth element involves "unjust enrichment," i.e., the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this case, the Veteran failed to advise the RO of his divorce.  

The Veteran was notified that he was receiving additional disability compensation benefits for his dependent spouse for approximately six years after his divorce and continued to accept such.  The overpayment consists of the additional VA benefits that he received for a dependent spouse, to which he was not entitled under the law.  The Board finds that receipt of these additional VA benefits constituted unjust enrichment to the extent of benefits in the amount of $5,695.00.  

The final element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6).  The Veteran has not claimed that he relinquished any right or incurred any legal obligation in reliance upon receipt of these VA benefits, nor is there any evidence of record that he in fact relied upon the additional benefits. 

After review of all the evidence of record, carefully weighing all relevant factors and the contentions of the veteran, the Board finds that recovery of the overpayment 
of $5,695.00, would not be against equity and good conscience.  38 U.S.C.A. 
§ 5302.  The end result is not unduly favorable or adverse to either the Government 
or the Veteran and the evidence in this case is not so evenly balanced that there is doubt as to any material issue.  38 U.S.C.A. § 5107.



ORDER

Waiver of recovery of the overpayment of VA disability compensation benefits, in the amount of $5,695.00, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


